[image_005.jpg] 



 

FIRST AMENDING AGREEMENT dated December 7, 2012 (“Amendment #1”) to the Letter
Loan Agreement dated June 28, 2011

 

Borrower:Pioneer Electrogroup Canada Inc. (“Electrogroup”)

Pioneer Transformers Ltd. (“Transformers”)

Bemag Transformer Inc. (“Bemag”) *

Pioneer Wind Energy Systems Inc. (“Systems”) **

 

* While 7834080 Canada Inc. appeared on our Letter Loan Agreement dated June 28,
2011, the entity amalgamated into Bemag Transforer Inc. on July 31, 2011 and
therefore is no longer a Borrower.

** Participation of Systems to the Letter Loan Agreement will be terminated and
access to the Facilities will cancelled on or before December 31st 2012.

 

Lender:Bank of Montreal (the “Bank”)

 

Guarantor:The Borrowers, Bernard Granby Realty Inc. (“Granby”) and any other
present or future Subsidiaries of the Borrowers (collectively, the “Guarantors”)

 

Reference is made to the June 28, 2011 Letter Loan Agreement (the “Agreement”)
by which the Bank agreed to establish certain credit facilities in favour of the
Borrower. Following a recent review of the terms and conditions established in
the Agreement, the Bank has agreed to amend the Fee section, found on page 11 of
the Agreement and which now reads as follows:

 

FEES:  

The Borrowers undertake to pay the following fees to the Bank:

 

-  All standard fees relating to banking operations and treasury management
unless otherwise

   confirmed by the Bank from time to time.

 

-  A non-refundable Facility Fee of CDN$50,000 representing 50bps on the
Facility C

   commitment amount which was paid on the date of the signature of the Letter
Loan Agreement. 

 

This Amendment #1 is hereby incorporated into and made a part of the Agreement,
the terms and provisions of which, except to the extent modified by this
Amendment #1 is ratified and confirmed and continue unchanged in full force and
effect. The Borrower acknowledges and agrees that it has no defences, setoffs,
counterclaims or deductions of any nature with respect to their obligations to
Bank. Any reference to the Agreement in this or any other instrument, document
or agreement related thereto or executed in connection therewith shall mean the
Agreement as amended by this Amendment #1. The Agreement and this Amendment #1
shall be construed as integrated and complementary of each other, and augmenting
and not restricting Bank's powers, rights, remedies and security. All the
capitalized terms used by that are not defined herein shall have the meaning
ascribed thereto in the Agreement.

 

The parties agree and covenant that this Amendment #1 shall not constitute or
create a novation of the respective obligations of the parties under the
Agreement or any other document. The Borrower confirms that the Security
Documents constituted in favor of the Bank by the Borrower are expressly
reserved and remain in full force and effect without novation.

 

Yours truly,

 

Bank of Montreal

 

 

By:           /s/ Peter Clair                     

(duly authorized)

 



 

 

  

ACCEPTANCE

 

We hereby accept the foregoing amendment.

 

Signed in Fort Lee, NJ this 7th day of December 2012

 

BORROWERS

 

PIONEER ELECTROGROUP CANADA INC.,

herein acting and represented by its shareholder

PIONEER POWER SOLUTIONS, INC.

 

 

By: /s/ Nathan Mazurek                         

Nathan Mazurek

President

 

PIONEER TRANSFORMERS LTD.

 

 

By: /s/ Nathan Mazurek                         

Nathan Mazurek

President

 

PIONEER WIND ENERGY SYSTEMS INC.,

herein acting and represented by its shareholder

PIONEER ELECTROGROUP CANADA INC.

 

 

By: /s/ Nathan Mazurek                         

Nathan Mazurek

Chairman

 

BEMAG TRANSFORMER INC.

 

 

By: /s/ Nathan Mazurek                         

Nathan Mazurek

President

 

The undersigned, acting as guarantor, hereby accepts the foregoing terms and
conditions and agrees to be bound thereby.

 

Signed in Fort Lee, NJ this 7th day of December 2012

 

GUARANTOR

 

BERNARD GRANBY REALTY INC.

 

 

By: /s/ Nathan Mazurek                         

Nathan Mazurek

President

 

 



